In re State of Louisiana applying for motion for clarification of this Court’s Order dated June 26, 1998; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 96-4892; to the Court of Appeal, Fifth Circuit, No. 97-KA-0700.
Granted. On application of the state for clarification, this Court amends its previous order of June 26, 1998, as to relator Aragon only. Reference to an unrelated waiver colloquy conducted with the trial court on July 1, 1997, is deleted and Aragon’s case is also remanded to the court of appeal for reconsideration in light of State v. Nanlal, 97-0786 (La.9/26/97), 701 So.2d 963.
JOHNSON, J., not on panel.